                IN THE UNITED STATES DISTRICT COURT                              FILED
                    FOR THE DISTRICT OF MONTANA
                                                                                     OCT 3 0 2018
                          BILLINGS DIVISION
                                                                                Clerk, US District Court
                                                                                  District Of Montana
                                                                                         Billings

UNITED STATES OF AMERICA,                     Case No. CR-17-138-BLG-SPW

             Plaintiff,
                                                ORDER APPROVING
      v.                                         DISTRIBUTIONS OF
                                             REMAINING PROCEEDS FROM
WOODY'S TRUCKING, LLC, and                          ASSET SALE
DONALD E. WOOD, JR.,

            Defendants.


      WOODY'S TRUCKING, LLC and DONALD E. WOOD, JR.

("Defendants") have moved the Court to issue an Order approving a proposed sale

of certain of Defendants' assets and a proposed distribution of the proceeds of the

sale (Doc. 213). The Government does not object to this motion.

      After review and consideration of the Defendants' pleadings, the

Defendants' motion is GRANTED to the extent provided in this Order.

      The Court specifically approves the distribution and application of the

proceeds from the asset sale described and approved in that separate Order

Approving Asset Sale and Distributions To Pay Bank Debt and Closing Costs in

the above-entitled cause (the "Order Approving Sale") remaining after

distributions to pay the Bank of Baker and the closing fees and costs as described
